Case: 21-40386     Document: 00516224775         Page: 1     Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 4, 2022
                                  No. 21-40386
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francesk Shkambi,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:09-CR-193-5


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Francesk Shkambi, federal prisoner # 46728-039, appeals the denial of
   his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. He
   argues that the district court abused its discretion by denying his motion
   without allowing the Government an opportunity to respond to his claim that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40386      Document: 00516224775          Page: 2    Date Filed: 03/04/2022




                                    No. 21-40386


   his medical conditions constituted extraordinary and compelling reasons for
   granting relief, by concluding that his medical conditions did not constitute
   extraordinary and compelling reasons warranting relief, and by failing to
   consider the sentencing factors set forth at 18 U.S.C. § 3553(a).
   Alternatively, he asks this court to stay the proceedings pending a decision in
   United States v. Houston, 805 F. App’x 546, petition for cert. filed (U.S. Apr.
   19, 2021) (20-1479).
          The district court’s ultimate decision whether to grant a sentence
   reduction under § 3582(c)(1)(A)(i) is discretionary. See § 3582(c)(1)(A);
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Accordingly,
   this court reviews the district court’s denial of a § 3582(c)(1)(A)(i) motion
   for an abuse of discretion. United States v. Cooper, 996 F.3d 283, 286 (5th Cir.
   2021). “[A] court abuses its discretion if it bases its decision on an error of
   law or a clearly erroneous assessment of the evidence.”           Id. (internal
   quotation marks omitted) (quoting Chambliss, 948 F.3d at 693). A factual
   finding “is not clearly erroneous if it is plausible in light of the record as a
   whole.” United States v. Peterson, 977 F.3d 381, 396 (5th Cir. 2020) (internal
   quotation marks omitted) (quoting United States v. Zuniga, 720 F.3d 587, 590
   (5th Cir. 2013) (per curiam)). This court finds clear error only where “a
   review of the record results in a definite and firm conviction that a mistake
   has been committed.” Id. (internal quotation marks omitted) (quoting
   Zuniga, 720 F.3d at 590).
          In its letter brief, the Government states that it would not have
   automatically conceded that Shkambi’s obesity was an extraordinary and
   compelling reason for a sentencing reduction. Thus, Shkambi’s assertion
   that a response from the Government would have benefitted his claim that
   his obesity constituted an extraordinary and compelling reason for granting
   his motion is speculative at best. As such, the district court did not abuse its
   discretion by denying Shkambi’s motion without awaiting a Government



                                          2
Case: 21-40386        Document: 00516224775        Page: 3    Date Filed: 03/04/2022




                                    No. 21-40386


   response or otherwise considering the Government’s practice of agreeing
   that obesity constitutes an extraordinary and compelling reason. See Cooper,
   996 F.3d at 286.
          In deciding that there were no extraordinary and compelling reasons
   for granting compassionate release, the district court weighed Shkambi’s
   medical conditions, the number of COVID-19 cases at FCI Elkton, and his
   risk of reinfection. The district court’s decision is not the result of a legal
   error. See United States v. Thompson, 984 F.3d 431, 434-35 (5th Cir.), cert.
   denied, 141 S. Ct. 2688 (2021). Furthermore, a review of the record does not
   compel a definite and firm conviction that a mistake has been committed. See
   Peterson, 977 F.3d at 396. Consequently, the district court did not abuse its
   discretion by finding that there were no extraordinary and compelling
   circumstances warranting relief. See Cooper, 996 F.3d at 286.
          Finally, because the district court determined that the motion for
   compassionate release should be denied on the ground that Shkambi’s
   medical conditions were not extraordinary and compelling, the district court
   did not abuse its discretion by forgoing consideration of the § 3553(a) factors,
   including Shkambi’s record of rehabilitation. See Thompson, 984 F.3d 433-
   35. Shkambi’s alternative motion to stay the proceedings is denied.
          AFFIRMED.




                                          3